Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 6-7, 9-10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) in view of Holiviers (US 6,978,871).
Regarding claim 1, Rositch et al. ‘805 teaches (figure 4) a hydro-elastic damper (200) comprising at least one elastic assembly, the at least one elastic assembly comprising an inner strength member/ main tube (216) and an outer strength member (202) that are movable relative to each other at least in translation along a longitudinal axis (as shown in the figure below), the at least one elastic assembly comprising an elastic member/recoil damper (238, 236) connecting the outer strength member (202) to the inner strength member (216) (Col. 17 Lines 9-23),
	wherein the at least one elastic assembly includes a compression chamber (226, 232, 228) (chamber 228 assist in the compression of the fluid in chamber 226 and 232 thus act as a compression chamber) of volume that is variable as a function of the relative position of the inner strength member (216) and of the outer strength member (202), the hydro-elastic damper (200) including a damper assembly comprising a variable volume expansion chamber (242), the expansion chamber (242) being defined in a transverse direction by an end wall (as shown in the figure below) and by a piston (225, piston defines the expansion chamber by closing the loop and controlling the volume of the fluid in expansion chamber), a fluid being arranged in the compression chamber (226, 232, 228) and the expansion chamber (242), the compression chamber (226, 232, 228) being hydraulically connected to the expansion chamber by three hydraulic connections (244s and 246s) comprising a duct, but it is silent about the piston being movable in translation along the transverse direction and the hydraulic connections comprising at 
	Holiviers ‘871 teaches (figure 2) the externally mounted control valve assembly (22) in a transverse relationship with the reserve tube (18) (Col. 2 Lines 65-67) which is in fluid communication with the reserve tube (18) (Col. 5 Lines 14-16). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al.’805 to incorporate the teachings of Holiviers ‘871 to configure the expansion chamber externally and thus the piston being movable in translation along the transverse direction. One of ordinary skill in art would recognize that doing so would make the expansion chamber independent from the main body of the hydro-elastic damper enabling flexibility in future design enhancement.
	Holiviers’ 871 further teaches (figure 2) a compression check valve (32) as a function of a pressure difference (Col. 3 Lines 7-12). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al.’805 to incorporate the teachings of Holiviers ‘871 to configure hydro-elastic damper with a one-way check valve which operates/opens as a result of a pressure difference. One of ordinary skill in art would recognize that doing so would assist in the efficient damper operation by preventing the back flow of the fluid.

    PNG
    media_image1.png
    625
    1112
    media_image1.png
    Greyscale

	Regarding claim 2, Rositch et al. ‘805 teaches (figure 4) a hydro-elastic damper (200) wherein the outer strength member (202) surrounds the inner strength member (216) at least in part, the inner strength member (216) comprising a hollow inner cylinder/inner chamber (234, inner chamber is filled with gas that resist compression (Col. 18 Lines 3-11)) extending along a longitudinal axis (as shown in the figure above) from an outer end to an inner end, the outer strength member (202) comprising an outer cylinder that extends from a first extreme zone to a second extreme zone, the outer end being shut by a fastener end/cap (218), a connection head/ a second eyelet (222) being secured to the fastener end, the compression chamber being defined at least in part by the fastener end (218) and the inner cylinder (234) (as shown in the figure above).
	Regarding claim 3, Rositch et al. ‘805 teaches (figure 4) the hydro-elastic damper (200) wherein the compression chamber (226, 232, 228) is defined axially at least by a plug/ floating piston (230) shutting the inner end and by an edge of the elastic member (236, 238), the compression chamber (226, 232, 228) being defined radially at least by the outer cylinder (202, compression chamber is within the outer cylinder) (as shown in the figure above).
	Regarding claim 4, Rositch et al. ‘805 teaches (figure 4) a hydro-elastic damper (200) wherein the transverse direction is orthogonal to the longitudinal axis (as shown in the figure above).
	Regarding claim 6, Rositch et al. ‘805 teaches (figure 4) the hydro-elastic damper (200) wherein the damper assembly includes a filler opening in fluid-flow communication with the expansion chamber, the filler opening being shut by a plug ( as shown in the figure above). 
Regarding claim 7, Rositch et al. ‘805 teaches (figure 4) the hydro-elastic damper (200) wherein the hydro-elastic damper (200) has a single elastic assembly and the damper assembly is secured to a connection head in alignment with a connection head of the single elastic assembly (as shown in the figure above).
Regarding claim 9, Rositch et al. ‘805 teaches (figure 4) the hydro-elastic damper (200) wherein the inner end is configured to be secured to the damper assembly (as shown in the figure above).
Regarding claim 10, Rositch et al. ‘805 teaches (figure 4) the hydro-elastic damper (200) wherein the damper assembly comprises a casing forming a cavity in which piston slides to form the expansion chamber, the casing having the three connections passing locally therethrough (as shown in the figure above).
Regarding claim 12, Rositch et al. ‘805 teaches (figure 4) a hydro-elastic damper (200) wherein the damper assembly includes a wall having the three connections passing therethrough, the wall defining the compression chamber in part (as shown in the figure above).
Regarding claim 14, modified Rositch et al. ‘805 teaches an invention as discussed above in claim 1. Rositch et al. ‘805 further teaches (figure 5) recoil damper (310) including a resilient member/return spring (334) to position secondary plunger (326) (Col. 8 Lines 63-65 Col. 9 lines 5-8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rositch et al. ‘805 to incorporate the return spring to urge the piston towards the end wall along a transverse way. One of ordinary skill in art would recognize that doing so would enable the positioning of the piston as desired in the expansion chamber. 
Regarding claim 16, Rositch et al. ‘805 teaches (figure 4) a hydro-elastic damper (200) wherein the compression chamber (226, 232, 228) is not defined by the piston (224, piston 224 has opening 225 through which fluid communicate as such it doesn’t define the compression chamber volume (Col. 17 Lines 36-38).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871) as applied to claim 1 above, and further in view of Russell (US 2010/0247288).
Regarding claim 5, modified Rositch et al. ‘805 teaches an invention as discussed above in claim 1 but it is silent about a hydro-elastic damper wherein transverse direction is configured to be on the same axis as a centrifugal force exerted on the piston when the hydro-elastic damper is arranged on a rotor of an aircraft, or to present an angle less than or equal to 15 degrees relative to the centrifugal force, a transverse way going from the piston towards the end wall being configured to coincide with the centrifugal force. However, Russell ‘288 teaches (figure 3) a fluid damper (30) with the volume compensator channel including a centrifugal force mass member (52) which pushes damper fluid from the volume compensator channel towards the working chambers (42 and 44) (Para 0015). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rositch et al. ‘805 to incorporate the teachings of Russell ‘288 to arrange the hydro-elastic damper on a rotor of an aircraft with transverse direction to be on the same axis as a centrifugal force exerted on the piston. One of ordinary skill in art would recognize that doing so would enable the centrifugal force to compress the expansion chamber and expand the hydro-elastic damper to control a troublesome motion during rotation of the blade.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871) as applied to claim 1 above, and further in view of Boutefoy (US 3,091,449).
Regarding claim 8, modified Rositch et al. ‘805 teaches an invention as discussed above in claim 1 but it is silent about the hydro-elastic damper comprising two elastic assemblies, the two elastic assemblies being positioned on either side of the expansion chamber, two connection heads of the two elastic assemblies being in alignment.
However, Boutefoy ‘449 teaches (figure 2) a shock absorber with two pistons (8 and 9) translating longitudinally in opposite directions and forming a symmetric structure (as shown by a dotted line in the figure below) where the fluid is introduced from common orifice (14, the source of fluid for exerting pressure on both piston is the same) (as shown in the figure below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rositch et al. ‘805 to incorporate the teachings of
Boutefoy ‘449 to configure a hydro-elastic damper with a second elastic assembly symmetric about the expansion chamber in a longitudinal direction. One of ordinary skill in art would recognize that doing so would ensure the functionality of a hydro-elastic damper in case one of the elastic assembly malfunctions.

    PNG
    media_image2.png
    322
    683
    media_image2.png
    Greyscale

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871) as applied to claim 10 above, and further in view of Nakajima (US 2013/0341140).
Regarding claim 11, modified Rositch et al. ‘805 teaches an invention as described above in claim 10 but it is silent the hydro-elastic damper wherein the damper assembly includes a seat fastened to the casing, the damper assembly including at least one rod secured to the piston, the rod being mounted to slide through a guide orifice of the seat. Nakajima (US 2013/0341140) teaches (figure 1) a damper assembly (1)  with a seat fastened to the casing, the damper assembly with a piston rod (3a) secured to the piston (3) and the rod (3a) being mounted to slide through a guide orifice (as shown in the figure below). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rositch et al.  ‘805 to incorporate the teachings of Nakajima ‘140 to configure a damper assembly with a seat and a piston with a rod sliding through a guide orifice of the seat. One of ordinary skill in art would recognize that doing so would enable to operate the damper assembly manually i.e., use rod to slide piston.

    PNG
    media_image3.png
    750
    538
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871) as applied to claim 1 above, and further in view of Sequera et al (US 2017/0043868).
Regarding claim 13, modified Rositch et al. ‘805 teaches an invention as discussed above in claim 1 but it is silent about the elastic member comprising at least one elastomer block. Sequera et al. ‘868 teaches (figures 2-5) a damper (7) comprising a ring (84) with a block of resilient material/ elastomer (Para 0129). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rositch et al. ‘805 to incorporate the teachings of Sequera et al. ‘868 to configure a hydro-elastic damper with a elastomer block. One of ordinary skill in art would recognize that doing so would enable to customize the elastic member, as needed, using properties of different elastomer in combination.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871) as applied to claim 1 above, and further in view of Nakajima (US 2013/0341140).
Regarding claim 15, modified Rositch et al. ‘805 teaches an invention as discussed above in claim 1 but it is silent about a buffer arranged in the compression chamber with radial clearance extending between the buffer and a geometrical cylinder, the geometrical cylinder containing an interface between the elastic member and one of the inner and outer strength members that does not have the buffer, the buffer facing an edge of the elastic member along the longitudinal axis. However, Nakajima ‘140 teaches (figure 1) a buffer member (2d) with a radial clearance for the piston rod (3a) (Para 0043). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Rositch et al. ‘805 to incorporate the teachings of Nakajima ‘140 to configure a hydro-elastic damper with a buffer arranged in the compression chamber providing a radial clearance through which the inner cylinder can pass through. One of ordinary skill in art would recognize that doing so would reduce the impact on the elastic member as a result of the damping. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2010/0247288) in view of Rositch et al. (US 10,632,805) and Holiviers (US 6,978,871).
Regarding claim 17, Russell ‘288 teaches (figures 1-3) an aircraft provided with a rotor / rotary wing system (20) contributing at least to providing the aircraft with lift, the rotor comprising a hub carrying a plurality of lift assemblies/blades (22), wherein the rotor/ rotary wing system (20) includes at least one damper (30) fastened to at least one lift assembly/ blade (20) (Para 0015) but it is silent about at least one hydroelastic damper according to claim 1. However, modified Rositch et al. ‘805 teaches at least one hydroelastic damper according to claim 1. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russell ‘288 to incorporate the teachings of Rositch et al. ‘805 to configure a rotor with a hydroelastic damper as taught by Rositch et al. ‘805. One of ordinary skill in art would recognize that doing so would enable to test the effectiveness of the hydroelastic damper taught by Rositch et al. ‘805.
Regarding claim 18, Russell ‘288 teaches (figures 1-3) an aircraft wherein each lift assembly is arranged circumferentially between two of the lift assemblies and is connected to those two lift assemblies by two respective hydro-elastic dampers (Para 0015). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/            Examiner, Art Unit 3642                                                                                                                                                                                            
/PHILIP J BONZELL/            Primary Examiner, Art Unit 3642                                                                                                                                                                                            	3/10/2021